DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. O. DaCosta on 4/26/2022.
The application has been amended as follows: 
 1. (Original)  A service switching processing system, comprising:
a source mobile edge computing (MEC) platform; and
an application server (AS) coupled to the source MEC,
wherein the source MEC platform is configured to:
determine whether a target application is to stop processing service data of a user equipment (UE); and
send first indication information to the AS when the target application is to stop processing the service data, wherein the first indication information indicates that the service data is to be processed in the AS, and wherein the target application is deployed on the source MEC platform for processing the service data of the UE,
wherein the AS is configured to:
receive the first indication information from the source MEC platform; and
send, to the source MEC platform in response to the first indication information, a first response message that indicates the AS is ready to process the service data.


2. (Original)  The service switching processing system of claim 1, wherein the source MEC platform is further configured to obtain an operation instruction for the target application or receive a handover notification from a base station, wherein the operation instruction comprises at least one of an update instruction, an uninstallation instruction, or a reconfiguration instruction.

3. (Original)  The service switching processing system of claim 1, wherein the first indication information instructs the AS to switch a user status to an active state to wait to process the service data, wherein the user status indicates whether the service data of the UE is processed in the AS, and wherein the AS is further configured to:
switch the user status to the active state based on an indication of the first indication information; and
send the first response message to the source MEC platform, wherein the first response message is further used to indicate that the AS has switched the user status to the active state.

4. (Original)  The service switching processing system of claim 1, further comprising the UE, wherein before the source MEC platform sends the first indication information to the AS, the source MEC platform is further configured to: 
receive a creation message requesting to create a channel for communication between the UE and the source MEC platform; and
send second indication information to the AS in response to receiving the creation message, wherein the second indication information instructs the AS to not process the service data, and
wherein the AS is further configured to send, to the source MEC in response to the second indication information, by sending a second response message  that indicates the AS has determined not to process the service data of the UE.

5. (Original)  The service switching processing system of claim 4, wherein the second indication information instructs the AS to switch its user status to an idle state to not process the service data, and wherein the AS is further configured to:
switch the user status to the idle state based on an indication of the second indication information; and
send, to the source MEC platform, the second response message that indicates the AS has switched the user status to the idle state.

6. (Original)  The service switching processing system of claim 1, further comprising the UE, wherein after the service data starts to be synchronized between the source MEC platform and the AS, the AS is further configured to send third indication information to the UE, wherein the third indication information instructs the UE to send the service data to the AS for processing, and
wherein the UE is configured to:
receive the third indication information from the AS; and
send, to the AS in response to the third indication information, a third response message indicating that the UE has determined to send the service data to the AS for processing.

7. (Original)  The service switching processing system of claim 6, wherein the third indication information instructs the UE to switch from a second channel to the first channel to send the service data to the AS on the first channel for processing, wherein the first channel is between the UE and the AS, wherein the second channel is between the UE and the source MEC platform, and wherein the third response message indicates that the UE has switched from the second channel to the first channel.

8. (Original)  The service switching processing system of claim 1, wherein after the service data has been synchronized between the source MEC platform and the AS, the AS is further configured to send fourth indication information to the source MEC platform, wherein the fourth indication information instructs the source MEC to wait for a communication disconnection between the source MEC platform and the UE, and wherein the source MEC platform is further configured to wait for the communication disconnection between the source MEC platform and the UE based on the fourth indication information.

9. (Original)  The service switching processing system of claim 8, wherein the fourth indication information instructs the source MEC platform to switch a user status of the target application to a waiting state and to wait for the communication disconnection between the source MEC platform and the UE, and wherein the source MEC platform is further configured to switch the user status to the waiting state based on the fourth indication information.

10. (Original)  The service switching processing system of claim 9, wherein after detecting that the UE has left the source MEC platform, the source MEC platform is further configured to release a channel resource occupied between the source MEC platform and the UE.

11. (Original)  The service switching processing system of claim 1, further comprises comprising:
a target MEC platform comprising the target application; and
the UE configured to send a creation request to the target MEC platform when the source MEC platform releases the UE to the target MEC platform or when the target application supports processing of the service data, wherein the creation request carries a channel parameter that requests creating a third channel used for communication between the UE and the target MEC platform, and
wherein the target MEC platform is configured to: 
receive the creation request; 
create the third channel based on the channel parameter; and 
send a creation response to the UE that indicates the third channel has been successfully created.

12. (Original)  The service switching processing system of claim 11, further comprising the UE, wherein after the service data starts to be synchronized between the target MEC platform and the AS, the target MEC platform is further configured to send fifth indication information to the UE, wherein the fifth indication information instructs the UE to send the service data to the target MEC platform for processing, wherein the UE is further configured to:
determine whether to send the service data to the target MEC platform; and
respond to the fifth indication information by sending a fifth response message to the target MEC platform that indicates the UE has determined to send the service data to the target MEC platform for processing.

13. (Currently Amended)  The service switching processing system of claim 12, wherein the system further comprises the UE, wherein the fifth indication information instructs the UE to switch from [[the]]a second channel to the third channel for sending the service data to the target MEC platform on the third channel for processing, and
wherein the UE is further configured to: 
switch from the second channel to the third channel based on an indication of the fifth indication information; and 
send the fifth response message to the target MEC platform, wherein the fifth response message indicates that the UE has switched from the second channel to the third channel.

14. (Original)  The service switching processing system of claim 12, wherein after the service data of the UE has been synchronized between the target MEC platform and the AS, the target MEC platform is further configured to send sixth indication information to the AS, wherein the sixth indication information instructs  the AS to not process the service data, and
wherein the AS is further configured to respond to the sixth indication information by sending a sixth response message to the target MEC platform, wherein the sixth response message indicates that the AS has determined not to process the service data of the UE.

15. (Currently Amended)  A service switching processing method, implemented by an application server (AS), wherein the service switching processing method comprises:
receiving first indication information from a source mobile edge computing (MEC) platform, wherein the first indication information indicates that service data of a user equipment (UE) is to be processed in the AS; [[and]]
sending, to the source MEC platform in response to the first indication information, a first response message indicating that the AS is ready to process the service data; and
switching a user status of the AS to an active state based on an indication of the first indication information to wait to process the service data when the first indication information instructs the AS to switch the user status to the active state, wherein the user status indicates whether the service data is processed in the AS, and wherein the first response message further indicates that the AS has switched the user status to the active state.

16. (Cancelled)  

17. (Original)  The service switching processing method of claim 15, wherein before the AS receives the first indication information, the method further comprises:
receiving second indication information from the source MEC platform, wherein the second indication information instructs the AS to not process the service data; and
sending, to the source MEC platform in response to the second indication information, a second response message indicating that the AS has determined not to process the service data.

18. (Original)  The service switching processing method of claim 15, wherein after the AS starts synchronizing the service data between the source MEC platform and the AS, the method further comprises:
sending third indication information to the UE, wherein the third indication information instructs the UE to send the service data to the AS for processing; and
receiving a third response message from the UE that indicates the UE has determined to send the service data of the UE to the AS.

19. (Original)  The service switching processing method of claim 15, wherein after the AS has synchronized the service data between the source MEC platform and the AS, the method further comprises sending fourth indication information to the source MEC platform, wherein the fourth indication information instructs the source MEC platform to wait for a communication disconnection between the source MEC platform and the UE.

20. (Currently Amended)  The service switching processing method of claim 15, wherein after the service data has been synchronized between [[the]]a target MEC platform and the AS, the method further comprises:
receiving sixth indication information from the target MEC platform, wherein the sixth indication information instructs the AS to not process the service data of the UE; and
responding to the sixth indication information by sending a sixth response message to the target MEC platform, wherein the sixth response message indicates that the AS has determined to not process the service data of the UE.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of Wen et al and Wang et al fail to disclose
     1. (Original)  A service switching processing system, comprising:
a source mobile edge computing (MEC) platform; and
an application server (AS) coupled to the source MEC,
wherein the source MEC platform is configured to:
determine whether a target application is to stop processing service data of a user equipment (UE); and
send first indication information to the AS when the target application is to stop processing the service data, wherein the first indication information indicates that the service data is to be processed in the AS, and wherein the target application is deployed on the source MEC platform for processing the service data of the UE,
wherein the AS is configured to:
receive the first indication information from the source MEC platform; and
send, to the source MEC platform in response to the first indication information, a first response message that indicates the AS is ready to process the service data.

15. (Currently Amended)  A service switching processing method, implemented by an application server (AS), wherein the service switching processing method comprises:
receiving first indication information from a source mobile edge computing (MEC) platform, wherein the first indication information indicates that service data of a user equipment (UE) is to be processed in the AS; [[and]]
sending, to the source MEC platform in response to the first indication ; and
switching a user status of the AS to an active state based on an indication of the first indication information to wait to process the service data when the first indication information instructs the AS to switch the user status to the active state, wherein the user status indicates whether the service data is processed in the AS, and wherein the first response message further indicates that the AS has switched the user status to the active state.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416